                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  KENNETH NATHANIEL MITCHUM,                      )
                                                  )
          Plaintiff,                              )
                                                  )        Case No. 2:19-cv-02533-JPM-dkv
  v.                                              )
                                                  )
  ANDREW M. SAUL,                                 )
                                                  )
          Defendant.                              )
                                                  )
                                                  )



  ORDER ADOPTING THE REPORT AND RECOMMENDATION AFFIRMING THE
                  DECISION OF THE COMMISSIONER



       Before the Court is the Report and Recommendation filed by U.S. Magistrate Judge Diane

K. Vescovo on February 3, 2020. (ECF No. 30.) In the Report and Recommendation, the

Magistrate Judge recommends that the Court affirm the Commissioner of Social Security’s

decision to deny Plaintiff Kenneth Mitchum’s claim for disability insurance benefits under Title II

of the Social Security Act. (Id. at PageID 1807–08.)


       “Within 14 days after being served with a copy of the recommended disposition, a party

may serve and file specific written objections to the proposed findings and recommendations.”

Fed. R. Civ. P. 72(b)(2). Plaintiff Anthony Robinson has not filed any objections to the Report

and Recommendation, and the time for filing objections expired on September 11, 2019. See Fed.

R. Civ. P. 5(b)(2), 6(d), 72(b)(2).
         “When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b)

advisory committee note.            On clear-error review of the Magistrate Judge’s Report and

Recommendation, the Court hereby ADOPTS the Report and Recommendation in its entirety.

Accordingly, the Court AFFIRMS the decision of the Commissioner of Social Security to deny

Plaintiff’s claim for social security insurance benefits. 1


         SO ORDERED, this 27th day of March, 2020.


                                                                 /s/ Jon P. McCalla
                                                               JON P. McCALLA
                                                               UNITED STATES DISTRICT JUDGE




1
 The Court also ADOPTS the Magistrate Judge’s findings with respect to Plaintiff’s claims the United States
government discriminated against him based on his age, race, and sex, as well as his fraud claim asserted against the
United States. (See ECF No. 30 at PageID 1838–40.) Those claims are also DISMISSED.

                                                          2
